UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4394


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER JESSIE BLOOMFIELD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-01135-RBH-1)


Submitted:   November 18, 2013            Decided:   December 4, 2013


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher         Jessie     Bloomfield           appeals       the   district

court’s    order       revoking    his     term         of    supervised       release     and

imposing     a    four-month           sentence        with     no    further       term    of

supervised       release.       Counsel       has       filed    a    brief    pursuant      to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal but questioning whether

Bloomfield’s       revocation          sentence         is      reasonable.          Because

Bloomfield’s appeal is moot, we dismiss the appeal.

            Bloomfield’s present term of supervised release began

in   September      2012.         In    March      2013,        the   probation      officer

petitioned       the    court     for    an   arrest          warrant,     alleging        that

Bloomfield had violated several terms of his supervised release.

After   Bloomfield        admitted       to   violating          these    terms      of    his

supervised release, the court revoked his supervised release and

sentenced him to four months’ imprisonment, but did not impose

an additional term of supervised release.

            During      the     pendency      of       this   appeal,     Bloomfield        was

released     from       imprisonment.                  Accordingly,        his      argument

challenging      the    reasonableness            of    his   revocation       sentence      is

moot.     See United States v. Hardy, 545 F.3d 280, 282-85 (4th

Cir. 2008) (holding that, when defendant is no longer serving

revocation sentence and no additional term of supervised release

is imposed, appeal is moot); Friedman’s, Inc. v. Dunlap, 290

                                              2
F.3d 191, 197 (4th Cir. 2002) (whether this court is “presented

with a live case or controversy is a question [the court] may

raise sua sponte since mootness goes to the heart of the Article

III     jurisdiction      of    the     courts”          (internal        quotation     marks

omitted)).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Accordingly, we dismiss the appeal as moot.                         This court requires

that    counsel    inform      Bloomfield,         in    writing,     of    his    right   to

petition    the    Supreme      Court    of       the    United     States    for     further

review.     If Bloomfield requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this    court       for     leave    to     withdraw    from

representation.        Counsel’s motion must state that a copy thereof

was served on Bloomfield.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately             presented    in     the   materials

before    this    court   and    argument          would    not     aid    the    decisional

process.



                                                                                   DISMISSED




                                              3